ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                       )
                                                    )
MARS Construction Company aka MARS                  )   ASBCA Nos. 61289, 61372
 Construction and Engineering Service Co.           )
                                                    )
Under Contract No. W91B4N-16-C-8015                 )

APPEARANCE FOR THE APPELLANT:                           Walt Pennington, Esq.
                                                         Pennington Law Firm
                                                         San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                         Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        MAJ Bruce H. Robinson, JA
                                                         Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: February 12,2019




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61289, 61372, Appeals of MARS
Construction Company aka MARS Construction and Engineering Service Co., rendered
in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals